DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 02/08/2022 responsive to the Office Action filed 12/27/2021 has been entered. Claims 1, 2, 6, 9 and 16 have been amended. Claims 16-20 was previously withdrawn. Claims 1-20 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 5-11 filed 02/08/2022, with respect to the rejection of the claim 1 under 103 have been fully considered but are not persuasive.
Applicant argues that “the staggered slots (60) of Offensend … are not present in the compactor (44) of Offensend, but rather a backing plate (58) … Applicant's independent claim 1, in addition to requiring spaced apart gaps in the caul plate, also requires the caul plate to be placed against the part that the flexible caul is applying pressure to. Offensend's backing plate (58), suggested in the Office Action to disclose 
These arguments are found to be unpersuasive because:
Guzman teaches a method and apparatus for fabricating a contoured composite structure having a curvature (Pa [0008]) and teaches a forming/cure mandrel bag assembly (Fig. 22) which has a caul plate (“139”) for application onto an uncured composite material (“A caul plate 139 may be placed over the outer chord 38 in order to assist in compacting the radius 141.”, Pa [0090] and Fig. 22) under the vacuum bag and over the tool surface 106 to cure the frame section 36 (Pa [0090]). Guzman shows that the tool surface 106 has contours and a curvature to fabricate a contoured composite structure having a curvature in Figs. 19-21. Offensend teaches that a method and device for forming the laminate onto a contoured tool surface (Pa [0002]), and the backing plate 58 provided with a series of staggered slots 60 therein is placed against the part (“the flanges 26”) during the forming force is applied to the part between the vacuum bag and the tool (Fig. 5) to allow the backing plate 58 to flex as necessary in response to the applied forming force F (Pa [0041]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guzman with the teachings of Offensend such that the one would provide a series of staggered slots in the caul plate in order to allow the caul plate to flex and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 

Applicant further argues that “filling the slots in the Guzman caul plate modified with the staggered slots of Offensend with the outer casing (50) of Willden as suggested by the Office Action would prevent the staggered slots of Offensend of performing as they were intended. Filled slots in the compactor would prevent the desired increase in the tension strain on the outside radius of the compactor. Filled slots would also prevent the desired out of plane movement of the laminate thus introducing compression strain into the inside radius of the stiffener. Thus, the objective of reducing laminate wrinkling during contouring of composite laminates would not be achieved if the outer casing of Willden filled the staggered slots of Offensend.” (page 9)
These arguments are found to be unpersuasive because:
The recitation about increasing in the tension strain on the outside radius is applied to the compactor not to the backing plate in Offensend (Pa [0007]). Furthermore, Willden in the combination teaches the flexible mandrel comprising the flexible casing is used in the contoured surface (Co 1 li 50), thus one would appreciate that the flexible casing and the filled slots would not prevent the caul plate having the slots flexing enough in response to the applied forming force F.


These arguments are found to be unpersuasive because:
As responded in the previous office action mailed on 12/27/2021, Willden teaches a flexible mandrel for use in curing of composite materials comprising a plurality of layers of laminates 10 stacked and an outer casing 50 enclosing the laminate stack to prevent the curing materials from bleeding between mandrel laminates 10 (Co 2 li 13-14 and 30-33). Since Guzman teaches the caul member (“139”) configured to be placed against the part (“A caul plate 139 may be placed over the outer chord 38 in order to assist in compacting the radius 141.”, Pa [0090] and Fig. 22) under the vacuum bag and over the tool surface 106 to cure the frame section 36 (Pa [0090]), and Guzman’s caul plate is modified by providing a series of staggered slots 60 taught by Offensend, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guzman in view of Offensend with the teachings of Willden such that the one would provide flexible casing enclosing the caul member in order to prevent the curing materials from bleeding into the caul member, especially into the gaps. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman et al. (US 2012/0076973) in view of Offensend et al. (US 2017/0095983) and Willden (US 5,387,098) (All of record).

With respect to claims 1, 5 and 8, Guzman teaches a caul member (“139”) configured to be placed against the part (“A caul plate 139 may be placed over the outer chord 38 in order to assist in compacting the radius 141.”, Pa [0090] and Fig. 22) under the vacuum bag and over the tool surface 106 for applying even compaction pressure to a part so as to cure the frame section 36 (Pa [0090]), wherein the caul member includes a width, a length having a longitudinal centerline, a first side, and a second side opposite the first side (Fig. 22), but is silent to (a) a plurality of spaced apart gaps in the caul member to provide the caul member with flexibility, wherein the spaced apart gaps extend from the first side and the second side inwardly beyond the longitudinal centerline; and (b) a flexible covering encasing the caul member and configured to limit flexing of the caul member.
As to (a), in the same field of endeavor, device for producing contoured composite laminate stiffeners having a curvature (Pa [0033]), Offensend teaches that a compactor 44, a forming tool 46 (a cure tool) and a backing plate 58 are used under a vacuum bag 62 to form the straight stiffener 42 to a desired contour (Pa [0036], [0038] and Fig. 5). Offensend specifically teaches that the backing plate 58 which is placed against the part (“the flanges 26”) during the forming force is applied to the part between the vacuum bag and the tool (Fig. 5) may be formed of a more rigid material, such as a composite, that is provided with a series of staggered slots 60 therein to allow the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guzman with the teachings of Offensend such that the one would provide a series of staggered slots in the caul plate in order to allow the caul plate to flex and conform to the curvature of the tool surface under the vacuum, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Offensend teaches that the spaced apart gaps extend from the first side and the second side inwardly, but does not explicitly teach that the spaced apart gaps extend beyond the longitudinal centerline. However, one would have found it obvious to select optimum length of the gaps in order to allow the caul plate to flex and conform to the curvature of the tool surface under the vacuum by routine experimentation since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to (b), in the same field of endeavor, a flexible mandrel for use in curing of composite materials, Willden teaches that the mandrel utilizes a plurality of layers of laminates 10 stacked, and the laminate stack is enclosed within an outer casing 50 to prevent the curing materials from bleeding between mandrel laminates 10, and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guzman in view of Offensend with the teachings of Willden such that the one would provide flexible casing enclosing the caul member in order to prevent the curing materials from bleeding into the caul member, especially into the gaps.
Even if Willden does not explicitly teach that the flexible covering is configured to limit flexing of the caul member, since Willden teaches that the flexible undersized tube forming casing 50 should be of an elastic nature to help compact the laminate stack together (Co 2 li 36-38), it would be inherent that the casing having an elastic nature would help compact the caul member so that the flexing of the caul member would be limited. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Since Guzman teaches the caul member (“139”) configured to be placed against the part (“A caul plate 139 may be placed over the outer chord 38 in order to assist in compacting the radius 141.”, Pa [0090] and Fig. 22) under the vacuum bag and over the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

With respect to claim 2, Offensend as applied in the combination regarding claim 1 above further teaches that the caul member is formed of a rigid material (“the backing plate 58 may be formed of a more rigid material, such as a composite”, Pa [0041]) and has a plurality of hinged segments along its length (See Fig. 7 below).

    PNG
    media_image1.png
    267
    858
    media_image1.png
    Greyscale

Further, Offensend teaches that the backing plate 58 flexes as necessary in response to the applied forming force F (Pa [0041]), and Willden teaches the flexible casing in the flexible mandrel used in the contoured surface (Co 1 li 50), thus the 

With respect to claim 3, Offensend as applied in the combination regarding claim 1 above further teaches that each of the spaced apart gaps is a slit (“slots 60”) having an end, and the caul member includes a flexible zone at the end of each slit (See Fig. 7 below).

    PNG
    media_image2.png
    304
    858
    media_image2.png
    Greyscale


With respect to claim 4, Offensend as applied in the combination regarding claim 3 above further teaches that the caul member has a plurality of hinged segments along its length separated by a slit and a flexible zone (See Fig. 7 above).

With respect to claim 7, Offensend as applied in the combination regarding claim 1 above further teaches that the plurality of spaced apart gaps (“slots 60”) are spaced along the length of the caul member (Fig. 7).

With respect to claims 9, 10, 12, 13 and 15, Guzman teaches a tool member (“a caul plate 139”) having surfaces configured to engage the part (“A caul plate 139 may be placed over the outer chord 38 in order to assist in compacting the 
As to (a) and (b), in the same field of endeavor, device for producing contoured composite laminate stiffeners having a curvature (Pa [0033]), Offensend teaches that a compactor 44, a forming tool 46 (a cure tool) and a backing plate 58 are used under a vacuum bag 62 to form the straight stiffener 42 to a desired contour (Pa [0036], [0038] and Fig. 5). Offensend specifically teaches that the backing plate 58 may be formed of a more rigid material, such as a composite, that is provided with a series of staggered slots 60 therein to allow the backing plate 58 to flex as necessary in response to the applied forming force F (Pa [0041] and Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guzman with the teachings of Offensend such that the one would form the tool member of a more rigid material, such as a composite, and provide a series of staggered slots in the caul plate in order to allow the caul plate to flex and conform to the curvature of the tool surface under the vacuum. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to (c), in the same field of endeavor, a flexible mandrel for use in curing of composite materials, Willden teaches that the mandrel utilizes a plurality of layers of laminates 10 stacked, and the laminate stack is enclosed within an outer casing 50 to prevent the curing materials from bleeding between mandrel laminates 10, and the flexible undersized tube forming casing 50 should be of an elastic nature to help compact the laminate stack together (Co 2 li 13-14, 30-33 and 36-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guzman in view of Offensend with the teachings of Willden such that the one would provide flexible casing enclosing the tool member in order to prevent the curing materials from bleeding into the tool member, especially into the gaps. 
 Even if Willden does not explicitly teach that the flexible covering is configured to limit flexing of the tool member, since Willden teaches that the flexible undersized tube forming casing 50 should be of an elastic nature to help compact the laminate stack together (Co 2 li 36-38), it would be inherent that the casing having an elastic nature In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Since Guzman teaches the caul member (“139”) configured to be placed against the part (“A caul plate 139 may be placed over the outer chord 38 in order to assist in compacting the radius 141.”, Pa [0090] and Fig. 22) under the vacuum bag and over the tool surface 106 to cure the frame section 36 (Pa [0090]) and Willden in the combination teaches the flexible casing enclosing the caul member, it would have been inherent that under the vacuum in the vacuum bag, the flexible casing would inherently fill the plurality of spaced apart gaps such that the caul member inherently comprises a substantially smooth surface to be placed against the part. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 

With respect to claim 11, Offensend as applied in the combination regarding claim 10 above further teaches that each slit (“slot 60”) has an end, and the flexible zones form a hinge at the end of each of the slits (See Fig. 7 below).

    PNG
    media_image2.png
    304
    858
    media_image2.png
    Greyscale


With respect to claim 14, Offensend as applied in the combination regarding claim 9 above further teaches that each of the flexible zones is located at an end of each spaced apart gap of the plurality of spaced apart gaps (See Fig. 7 below).

    PNG
    media_image2.png
    304
    858
    media_image2.png
    Greyscale


Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 6, a primary reason why it is deemed novel and non-obvious is that while the prior arts (Guzman et al. (US 2012/0076973) in view of Offensend et al. (US 2017/0095983) and Willden (US 5,387,098)) teaches a flexible caul comprising a caul member having a plurality of spaced apart gaps and a flexible covering, the combination does not show or suggest the claimed filled gaps by the flexible covering prior to applying the pressure to the part.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YUNJU KIM/Examiner, Art Unit 1742